"The plaintiff Elizabeth, about seven years ago, being then under age, intermarried with the plaintiff John Clayton. There has been no reconveyance of the premises in dispute from Shepard, Morris or Stephenson."
The question submitted to the Supreme Court is whether the plaintiffs have shown a sufficient title in themselves to recover in the present action. If they shall be of opinion for the plaintiffs, then judgment to be entered for them; if otherwise, then judgment to be entered for the defendant.
The cause was submitted without argument.
The plaintiffs in this case claim title, as heirs of Pointer, and it appears from the case that Pointer conveyed in his lifetime to Stephenson. If, therefore, Pointer ever had any interest, having conveyed it, nothing was left to descend to his heirs.
The repayment of the purchase money can have no influence on the case; it can in no respect operate as a reconveyance of the legal estate of lands. Wherefore, we are all of opinion there should be judgment for the defendant.
(215)